        Case 2:20-cv-00002-RMP      ECF No. 5    filed 06/01/20   PageID.30 Page 1 of 3


1
                                                                              FILED IN THE

2                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON




3                                                                    Jun 01, 2020
                                                                         SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     JOHN JOSEPH LEE,
                                                    NO: 2:20-CV-2-RMP
8                                Plaintiff,
                                                    ORDER DISMISSING ACTION FOR
9           v.                                      FAILURE TO COMPLY WITH
                                                    FILING FEE REQUIREMENTS
10    OZZIE KNEZOVICH, SPOKANE
      COUNTY COMMISSIONERS, and
11    SPOKANE VALLEY POLICE
      DEPARTMENT,
12
                                 Defendants.
13

14         By Order filed March 31, 2020, the Court directed Plaintiff to submit a

15   completed application to proceed in forma pauperis and to submit a certified copy of

16   his six-month inmate trust account statement (or institutional equivalent) for the

17   period immediately preceding January 2, 2020 within twenty one days of the date of

18   that Order. ECF No. 3. In the alternative, Plaintiff was advised he could pay the full

19   $400.00 filing fee. Id. Plaintiff was cautioned that his failure to do so would result

20   in the dismissal of this case. Id. Plaintiff has neither paid the filing fee nor returned

21   the application to proceed in forma pauperis along with his six-month inmate trust


     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 1
          Case 2:20-cv-00002-RMP     ECF No. 5    filed 06/01/20   PageID.31 Page 2 of 3


1    account statement (or institutional equivalent) by the due date of April 21, 2020.

2            A copy of this Order was mailed to Plaintiff at Spokane County Detention

3    Services and returned as undeliverable on April 8, 2020, with the notation, “Not in

4    jail.” ECF No. 4. Plaintiff has not kept the Court apprised of his current address

5    and has filed nothing further in this action.

6            Parties filing actions in the United States District Court are required to pay

7    filing fees. 28 U.S.C. § 1914(a). An action may proceed without the immediate

8    payment of a filing fee only upon granting of in forma pauperis status. See 28

9    U.S.C. § 1915. Failure to pay the statutory filing fee will result in dismissal of

10   these actions without prejudice. See Olivares v. Marshall, 59 F.3d 109, 112 (9th

11   Cir. 1995) (district court has authority to dismiss without prejudice prisoner

12   complaint for failure to pay partial filing fee); In re Perroton, 958 F.2d 889, 890

13   (9th Cir. 1992) (affirming dismissal of appeal of pro se litigant for failure to pay

14   required filing fees).

15           Accordingly, IT IS ORDERED that this action is DISMISSED without

16   prejudice for failing to pay the filing fee or filing a properly completed Application

17   to Proceed In Forma Pauperis pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).

18   //

19   //

20   //

21   //


     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 2
        Case 2:20-cv-00002-RMP     ECF No. 5   filed 06/01/20   PageID.32 Page 3 of 3


1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment, forward copies to Plaintiff at the address provided, and

3    CLOSE the file.

4          DATED June 1, 2020.

5
                                                s/ Rosanna Malouf Peterson
6                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING ACTION FOR FAILURE TO COMPLY WITH FILING
     FEE REQUIREMENTS -- 3
